NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

 MATTHEWS INTERNATIONAL CORPORATION,
               Appellant

                           v.

             VANDOR CORPORATION,
                      Appellee
               ______________________

                      2017-1889
                ______________________

    Appeal from the United States Patent and Trademark
Office, Patent Trial and Appeal Board in No. IPR2016-
00112.
                 ______________________

               Decided: March 27, 2018
               ______________________

    ROBERT WILLIAM MORRIS, Eckert Seamans Cherin &
Mellott, LLC, White Plains, NY, argued for appellant.
Also represented by OJEIKU CHRISTOPHER AISIKU; KEVIN
P. ALLEN, Pittsburgh, PA.

    HAROLD C. MOORE, Maginot, Moore & Beck LLP,
Indianapolis, IN, argued for appellee. Also represented
by DANIEL J. GREENHALGH, MICHAEL A. SWIFT.
                 ______________________
2   MATTHEWS INTERNATIONAL CORP.    v. VANDOR CORPORATION



      Before DYK, CHEN, and STOLL, Circuit Judges.
CHEN, Circuit Judge.
    Matthews International Corporation (Matthews) ap-
peals the final written decision of the Patent Trial and
Appeal Board (Board) in IPR2016-00112. In that proceed-
ing, the Board determined that Matthews, the petitioner,
had failed to demonstrate by a preponderance of the
evidence that claims 1–14 of U.S. Patent No. 8,104,151
(the ’151 Patent) were unpatentable. We have jurisdic-
tion over this appeal under 28 U.S.C. § 1295(a)(4)(A).
Although the Board applied an overly broad understand-
ing of the claim term “casket,” substantial evidence sup-
ports the Board’s finding that Matthews failed to show
how the prior art teaches that limitation. For that rea-
son, we affirm.
                       DISCUSSION
    The ’151 Patent claims are directed to “a casket ar-
rangement” made of pliable material, such as cardboard,
for example. The side and end panels of the casket can be
folded in such a way to allow the casket to be re-
configured in a more flattened, compact arrangement, for
ease of shipping and storage. As proof that such dual
configuration containers as recited in claim 1 already
existed at the time of the invention, Matthews relied on
U.S. Patent No. 5,050,766 (Groh), which discloses a
collapsible cardboard ice chest, and U.S. Patent No.
3,346,399 (Watson), which discloses a collapsible card-
board frozen dough package.
    However, claim 1 also recites the limitation “wherein
the bottom panel, the side panels and the end panels form
a casket body.” Rather than argue that it would have
been obvious to modify existing cardboard cremation
caskets to include the known folding properties disclosed
in Groh or Watson, Matthews argued before the Board
that the “casket body” limitation was merely “an intended
MATTHEWS INTERNATIONAL CORP.    v. VANDOR CORPORATION     3



use” and should receive no patentable weight. J.A. 58.
The Board disagreed, concluding that the structural term
“casket body” was entitled to patentable weight. J.A. 22–
23. The Board noted that the ’151 Patent specification
describes “casket body 11” as “form[ing] a container for
receiving the remains of the deceased.” ’151 Patent col. 3
ll. 42–43. The Board thus construed “casket body” as “an
arrangement capable of receiving or containing the re-
mains of a deceased.” J.A. 27. In its institution decision,
the Board limited the term “deceased” to “deceased hu-
mans,” but in its final written decision, the Board credited
the Petitioner’s submitted evidence of pet caskets, and
thus broadened the term “deceased” to include animals.
Despite using that broader construction, the Board found
that Matthews never provided any evidence or reasoning
for why either Groh or Watson’s container satisfied the
casket body limitation.
    On appeal, Matthews reiterates its argument that
“casket body” is purely an intended use and thus should
be accorded no patentable weight. We disagree. “Casket
body” is a structural term in the body of the claim that
further defines and limits the scope of the claimed inven-
tion. That structural terms are sometimes defined—
through claim construction—by the functions they are
designed to perform does not somehow convert those
structural terms into “an intended use” stripped of any
patentable weight. Based on the disclosure of the ’151
Patent that the casket body “forms a container for receiv-
ing the remains of the deceased,” we agree with the Board
that “an arrangement capable of receiving or containing
the remains of a deceased” 1 is the broadest reasonable
interpretation of “casket body.”



   1   We note that neither party, whether before the
Board or this court, raised the issue of how the words “the
remains of” should be understood, i.e., whether remains
4    MATTHEWS INTERNATIONAL CORP.       v. VANDOR CORPORATION



     However, we do not agree with the Board that the
term “deceased” includes animals or other non-human
bodies. The ’151 Patent specification repeatedly uses the
noun “deceased” to refer to the contents of the casket. See
’151 Patent col. 1 ll. 43, 47, 55; col. 3 ll. 43, 50, 52, 60; col.
5 ll. 10–12; col. 6 l. 25. As Vandor Corporation, the patent
owner, correctly pointed out to the Board, “deceased,” in
its noun form, universally refers to a human. J.A. 667 &
n. 2; see, e.g., Deceased, MERRIAM-WEBSTER, merriam-
webster.com/dictionary/deceased (defining the noun form
of “deceased” as “a dead person”). Nothing in the written
description or figures suggests a broader understanding of
its usage of “deceased.” Indeed, they all contemplate a
casket configured for a dead person. See ’151 Patent col. 5
ll. 10–12 (referring to the “head” and “feet” “of the de-
ceased”), figs. 3, 9. Although the Board relied on prior art
pet caskets to broaden the meaning of “deceased,” those
references do not show that the term “deceased,” standing
alone, means anything other than a dead human; nor do
these specialty “pet caskets” undermine the understand-
ing of “casket” in the ’151 Patent. See U.S. Patent Nos.
3,997,948; D253,975; D292,839. The Board in an IPR
typically uses the “broadest reasonable construction” of
the claim, see Cuozzo Speed Techs., LLC v. Lee, 136 S. Ct.
2131, 2142 (2016), but given the plain meaning of “de-
ceased” and the context of the ’151 Patent specification,
the Board’s construction of deceased was unreasonably
broad. We thus construe “deceased” in the ’151 Patent, as
the Board did in its institution decision, as “a dead hu-
man.”
    As the party bearing the burden of proof, Matthews
had to present a case for why Groh’s ice chest or Watson’s
frozen dough container disclosed “an arrangement capable



could include cremated remains in addition to corporeal
remains. That issue is thus not before us.
MATTHEWS INTERNATIONAL CORP.   v. VANDOR CORPORATION     5



of receiving or containing the remains of a deceased.”
Matthews’s petition for inter partes review contained no
discussion about whether the prior art structures were
capable of containing a deceased; it instead argued that
“casket body” carried no patentable weight. And in its
petitioner’s reply, Matthews made only the single state-
ment, without anything more, that “it is clear that human
infants can fit into an ‘ice chest’ sized container.” J.A.
381. The Board found that this “unsupported argument is
not persuasive.” J.A. 31. We agree, given that this sen-
tence in Matthews’s reply does not even attempt to refer
to anything in the Groh or Watson disclosures, let alone
present their teachings in a meaningful way to meet the
casket body limitation. The claims at issue here may well
be unpatentable as obvious in light of prior art disclosing
cardboard caskets and disclosing the folding of cardboard
boxes in the manner described by the patent. But in an
inter partes review proceeding, the petitioner bears the
burden of proving that issued patent claims are un-
patentable by a preponderance of the evidence. See 35
U.S.C. § 316(e). With respect to claim 1, Matthews only
argued anticipation. We agree with the Board that Mat-
thews’s single conclusory sentence to address the issue of
whether a deceased could be contained in the prior art
structures failed to meet that burden of proof.
                       CONCLUSION
    We have considered all of Matthews’s other argu-
ments and find them unpersuasive. For the foregoing
reasons, we affirm the Board’s claim construction of
“casket body,” except to the extent to which the Board
construed “deceased” in its construction to include bodies
other than human. We affirm the Board’s determination
that Matthews failed to prove by a preponderance of the
evidence that the challenged claims of the ’151 Patent are
unpatentable.
                      AFFIRMED